DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-16 and 36-39, in the reply filed on 5/11/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:  some of the chemical formulas are not written with proper subscript (See p. 21, Example 6.) while in other instance proper subscripts are used (See p. 22.).    Please correct all improper subscripts.

    PNG
    media_image1.png
    180
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    398
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 37 is objected to because of the following informalities:  the term “Nirogren” in line 4 is a typo.  Appropriate correction is required.

    PNG
    media_image3.png
    153
    241
    media_image3.png
    Greyscale

Claims 37 and 38 are objected to as the term Nitrogen is written with an upper case.  Please write with lower case “nitrogen”.

    PNG
    media_image4.png
    177
    535
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The phrase “in an amount between about 0.1% and about 5%” in Claim 8, line 5 is vague and indefinite as it is unclear the percentage is based on the total mass of the food or a percentage of a culture or a sub-combination or something else.
The phrase “a method for inhibiting the growth of a contaminating microorganism on a food product … the food product” in Claim 8, lines 1-7 is vague and indefinite as it is unclear how the method can inhibit the growth of a microorganism when the claim does not state a microorganism is present or exposed to a microorganism source.  If a food product is in a sterile environment without a microorganism then it does not appear any growth is possible and thus no inhibition either.
The phrase “wherein the contaminating microorganism is …” in Claim 15, lines 1-3 is vague and indefinite as it is unclear how one would know whether a microorganism is present or not present in advance of and while performing the procedure if the food product is isolated from microorganisms.
The phrase “wherein the contaminating microorganism is …” in Claim 16, lines 1-4 is vague and indefinite as it is unclear how one would know whether a microorganism is present or not present in advance of and while performing the procedure if the food product is isolated from microorganisms.
Claim 36 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 does not describe anything using the “step” language.
Claim 37 recites the limitation "the step of making or obtaining the fermentate under anaerobic conditions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously state “making or obtaining the fermentate under anaerobic conditions”.
The phrase “sparging Nirogren gas through the growth media” in Claim 8, line 4 is vague and indefinite as it is unclear how nitrogen can be sparged through growth media when the media is part of Lactobacillus reuteri and water”.
Claim 38 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 does not describe anything using the “step” language.
Claim 39 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 does not describe anything using the “step” language.
Claim 39 recites the limitation "the step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 does not describe anything using the “step” language.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrogosz et al. (US 5,849,289) in view of Rekhif et al. (EP 1192867).
Regarding Claim 8, Dobrogosz (‘289) teaches a method for inhibiting the growth of a contaminating microorganism on a food product comprising: making or obtaining a fermentate comprising reuterin (β-hydroxypropionaldehyde) at a purity between about 0.1% and 40% (See col. 11, ll. 35-47 and col. 6, ll. 52-57.) , applying the fermentate to at least one surface of the food product so as to inhibit the growth of the contaminating microorganism on the food product (See col. 11, ll. 35-47.), however, fails to expressly teach wherein the reuterin is at a purity between about 0.1% and about 40% in the fermentate and applying the fermentate in an amount between about 0.1% and about 5% to at 
The claimed purity range is very broad. Applicant does not set forth any non-obvious unexpected results for selecting one purity over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to increase/decrease the amount of reuterin to enhance the antibacterial protection.  It would have been within the skill set of a person having ordinary skill in the art through routine optimization to select a purity that is effective.
Regarding the amount of fermentate, the claimed range is very broad.  Rekhif (‘867) teaches a method for inhibiting the growth of a contaminating microorganism on a food product comprising: making or obtaining a fermentate and applying the fermentate in an amount between about 0.1% and about 5% to at least one surface of the food product so as to inhibit the growth of the contaminating microorganism on the food product (See Abs., para. 31 and Claim 3 where 0.2-1% fermentate is added.)
It would have been obvious to a person having ordinary skill in the art at the time of filing to increase/decrease the amount of reuterin to enhance the antibacterial protection.
Regarding Claim 9, Dobrogosz (‘289) teaches the method discussed above, however, fails to expressly disclose wherein the reuterin is at a purity between about 1% and about 20% in the fermentate.
The claimed purity range is very broad. Applicant does not set forth any non-obvious unexpected results for selecting one purity over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to increase/decrease the amount of reuterin to enhance the antibacterial protection.  It would have been within the skill set of a person having ordinary skill in the art through routine optimization to select a purity that is effective.
Regarding Claim 10, Dobrogosz (‘289) teaches wherein the fermentate is applied in an amount between 1-fold to 20-fold compared to a negative control (See col. 11, ll. 35-47 where the negative control is interpreted as including zero, as no value is set forth, thus, any fold would satisfy.).
Regarding Claim 11, Dobrogosz (‘289) teaches wherein the fermentate is a Lactobacillus reuteri fermentate (See col. 6, ll. 52-57.).
Regarding Claim 12, Dobrogosz (‘289) teaches the method discussed above, however, fails to expressly teach wherein the food product has a pH between about 3 and about 8.
The claimed pH range is very broad.  Rekhif (‘867) teaches wherein the pH of the food product I maintained at below 5.8 to provide an effective fermentate (See Abs., Claims 1-2 and paras. 11-13.).
Applicant does not set forth any non-obvious unexpected results for selecting one pH over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the pH to provide effective antibacterial protection as taught by Rekhif (‘867).
Regarding Claim 13, Dobrogosz (‘289) teaches the method discussed above, however, fails to expressly teach wherein the food product has a water activity greater than 0.6.
The claimed water activity range is very broad. Applicant does not set forth any non-obvious unexpected results for selecting one water activity over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the water activity to provide effective antibacterial protection.  It would have been within the skill set of a person having ordinary skill in the art through routine optimization to select a water activity that is effective.
Regarding Claim 14, Dobrogosz (‘289) teaches wherein the food product is fish (See col. 11, ll. 35-47.).
Regarding Claim 15, Dobrogosz (‘289) teaches wherein the contaminating microorganism is a gram positive bacteria or a gram negative bacteria (See col. 11, ll. 35-47.)
Regarding Claim 16, Dobrogosz (‘289) teaches wherein the contaminating microorganism is a Lactobacillus species (See col. 11, ll. 35-47.).
Regarding Claim 36, Dobrogosz (‘289) teaches the method discussed above, however, fails to expressly teach wherein the step of making or obtaining a fermentate further comprises making or obtaining the fermentate under anaerobic conditions.
It would have been obvious to a person having ordinary skill in the art at the time of filing to make or obtain the fermentate under anaerobic conditions to provide a controlled conditions to provide a product as expected.
Regarding Claim 37, Dobrogosz (‘289) teaches the method discussed above, however, fails to expressly teach wherein the step of making or obtaining the fermentate under anaerobic conditions comprises making or obtaining a first liquid composition including a fermentable carbohydrate, Lactobacillus reuteri, water, and a growth media and sparging Nirogren gas through the growth media.
Rekhif (‘867) teaches making including a fermentable carbohydrate,  water, and a growth media (See paras 25-26 and Claim 10.).   It would have been obvious to a person having ordinary skill in the art at the time of filing the claimed method would have been obvious by Dobrogosz (‘289) in view of Rekhif (‘867) are routine and within the skill set of a person having ordinary skill in the art.
Regarding Claim 38, Dobrogosz (‘289) teaches the method discussed above, however, fails to expressly teach wherein the step of making or obtaining the fermentate under anaerobic conditions comprises making or obtaining a first liquid composition including a fermentable carbohydrate, Lactobacillus reuteri, water, and a growth media in a fermentation vessel having a headspace, and setting Nitrogen gas over the headspace of the fermentation vessel.
Rekhif (‘867) teaches making including a fermentable carbohydrate,  water, and a growth media (See paras 25-26 and Claim 10.).   It would have been obvious to a person having ordinary skill in the art 
Regarding Claim 39, Dobrogosz (‘289) teaches the method discussed above, however, fails to expressly teach wherein the step of spray drying the fermentate before the step of applying the fermentate.
Rekhif (‘867) teaches the step of spray drying the fermentate before the step of applying the fermentate (See Abs., para. 29 and Claim 6.).
It would have been obvious to a person having ordinary skill in the art at the time of filing spray drying the fermentate before the step of applying the fermentate to provide a product that is usable as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793 
May 12, 2021